DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 3, 8, 10, 15, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by TIRRONEN et al (US 2017/0273113 A1).
	
	Regarding claim 1, TIRRONEN et al (US 2017/0273113 A1) discloses a communication method (see, method and device in which UL grants are transmitted to wireless terminal from an eNB /radio network node based on RACH preamble/RACH request as shown in fig. 4, receiving of RACH response that include Message 3, section 0006-0010, 0046-0048), comprising: sending, by a terminal device (fig. 1 to fig. 4, UE A/wireless terminal which transmits a RACH preamble  to  the base station/node, section 0014, 0025-0026) to a network device (fig. 4, base station which the receives the RACH preamble from the UE/wireless terminal, section 00414, 0025-0026, 0046-0048), a random access preamble (see, random access preamble transmitted by the UE/wireless terminal to the base station/network node, section 0014, 0022-0026, 0046-0048);  receiving, by the terminal device, a random access response (RAR) from the network device (fig. 4, see, RACH response that include an UL grant in a Message 3 from the base station/radio network node to the wireless terminal, section 0022-0026, 0046-0048), wherein the RAR indicates a first resource (see, the RACH response includes an UL grant, the UL grant includes time domain configuration, section 0022-0026, 0046-0048);  and sending, by the terminal device (see, the UE sending based on Message 3, via PRACH/RACH resource/UL grant, downlink channel quality, section 0068, 0075), downlink channel quality indication information to the network device (See, the downlink channel quality is related to coverage level, section 0068, 0075), wherein the downlink channel quality indication information is carried in a Message 3 on the first resource (section 0021-0026, 0068, the downlink channel quality is include in Message 3 based on UL grant/selected PRACH/RACH resources), and the downlink channel quality indication information indicates downlink channel quality (see, low quality for DL channel, 0068, 0075).
 
	Regarding claim 2, TIRRONEN ‘113 discloses the method, wherein the sending, by the terminal device, downlink channel quality indication information to the network device (section 0021-0026, 0068, the downlink channel quality is include in Message 3 based on UL grant/selected PRACH/RACH resources), comprises: sending, by the terminal device, the downlink channel quality indication information to the network device based on configuration information (section 0021-0026, 0068, 0006-0014, see, configuration that is part of the UL grant in the Message 3, the quality for DL channel is related) , wherein the configuration information is carried in a system message (fig. 5, system RAR message, section 0060). 
 
Regarding claim 3, TIRRONEN ‘113 discloses the method, wherein the downlink channel quality indication information comprises a quantity of narrowband physical downlink 
control channel (NPDCCH) repetition times determined during RAR demodulation (see, UL grant in Message 3 uplink transmission, repetition factor that defines a number repetitions in relation RACH response, narrowband index, section 0075, 0079-quality of DL channel that is related to number of repetitions, section 0107-0108, 0117-0118, see, UL grant Mg3 with Modulation and Coding Scheme, since the UE uses UL grant, it is implicitly demodulation/decoding, section 0061, line 1-7). 
 
	Regarding claim 8, TIRRONEN ‘113 discloses an apparatus (fig. 1 to fig. 4, fig. 6, see, fig. 3, wireless terminal UE that includes a transceiver 301 that is coupled processor 303 an memory 307, section 00042, 0045) comprising: a processor (fig. 3, processor 303 that is coupled to the memory 307, section 0045) coupled to a non-transitory memory (fig. 3, memory 307 coupled to processor 303, section 0045), and configured to read instructions stored in the non-transitory memory (see, the memory circuit 307 includes computer readable program code that is executed by the processor 303, section 0045), wherein the instructions comprise instructions (see, the memory circuit 307 includes computer readable program code that is executed by the processor 303, section 0045) for: sending, by a terminal device (fig. 1 to fig. 4, UE A/wireless terminal which transmits a RACH preamble  to  the base station/node, section 0014, 0025-0026) to a network device (fig. 4, base station which the receives the RACH preamble from the UE/wireless terminal, section 00414, 0025-0026, 0046-0048), a random access preamble (see, random access preamble transmitted by the UE/wireless terminal to the base station/network node, section 0014, 0022-0026, 0046-0048);  receiving, by the terminal device, a random access response (RAR) from the network device (fig. 4, see, RACH response that include an UL grant in a Message 3 from the base station/radio network node to the wireless terminal, section 0022-0026, 0046-0048), wherein the RAR indicates a first resource (see, the RACH response includes an UL grant, the UL grant includes time domain configuration, section 0022-0026, 0046-0048);  and sending, by the terminal device (see, the UE sending based on Message 3, via PRACH/RACH resource/UL grant, downlink channel quality, section 0068, 0075), downlink channel quality indication information to the network device (See, the downlink channel quality is related to coverage level, section 0068, 0075), wherein the downlink channel quality indication information is carried in a Message 3 on the first resource (section 0021-0026, 0068, the downlink channel quality is include in Message 3 based on UL grant/selected PRACH/RACH resources), and the downlink channel quality indication information indicates downlink channel quality (see, low quality for DL channel, 0068, 0075).
  
	Regarding claim 10, TIRRONEN ‘113 discloses an apparatus (fig. 1 to fig. 4, fig. 6, see, fig. 3, wireless terminal UE that includes a transceiver 301 that is coupled processor 303 an memory 307, section 00042, 0045), wherein the downlink channel quality indication information comprises a quantity of narrowband physical downlink 
control channel (NPDCCH) repetition times determined during RAR demodulation (see, UL grant in Message 3 uplink transmission, repetition factor that defines a number repetitions in relation RACH response, narrowband index, section 0075, 0079-quality of DL channel that is related to number of repetitions, section 0107-0108, 0117-0118, see.-UL grant Mg3 with Modulation and Coding Scheme, since the UE uses UL grant, it is implicitly demodulation/decoding, section 0061, line 1-7). 
 
	Regarding claim 15, TIRRONEN ‘113 discloses a non-transitory computer-readable storage medium comprising instructions (see, the memory circuit 307 includes computer readable program code that is executed by the processor 303, section 0045) for: sending, by a terminal device (fig. 1 to fig. 4, UE A/wireless terminal which transmits a RACH preamble  to  the base station/node, section 0014, 0025-0026) to a network device (fig. 4, base station which the receives the RACH preamble from the UE/wireless terminal, section 00414, 0025-0026, 0046-0048), a random access preamble (see, random access preamble transmitted by the UE/wireless terminal to the base station/network node, section 0014, 0022-0026, 0046-0048);  receiving, by the terminal device, a random access response (RAR) from the network device (fig. 4, see, RACH response that include an UL grant in a Message 3 from the base station/radio network node to the wireless terminal, section 0022-0026, 0046-0048), wherein the RAR indicates a first resource (see, the RACH response includes an UL grant, the UL grant includes time domain configuration, section 0022-0026, 0046-0048);  and sending, by the terminal device (see, the UE sending based on Message 3, via PRACH/RACH resource/UL grant, downlink channel quality, section 0068, 0075), downlink channel quality indication information to the network device (See, the downlink channel quality is related to coverage level, section 0068, 0075), wherein the downlink channel quality indication information is carried in a Message 3 on the first resource (section 0021-0026, 0068, the downlink channel quality is included in Message 3 based on UL grant/selected PRACH/RACH resources), and the downlink channel quality indication information indicates downlink channel quality (see, low quality for DL channel, 0068, 0075).
  
	Regarding claim 17, TIRRONEN ‘113 discloses the non-transitory computer-readable storage medium (see, the memory circuit 307 includes computer readable program code that is executed by the processor 303, section 0045), wherein the downlink channel quality indication information comprises a quantity of narrowband physical downlink control channel (NPDCCH) repetition times determined during RAR demodulation (see, UL grant in Message 3 uplink transmission, repetition factor that defines a number repetitions in relation RACH response,  narrowband index, section 0075, 0079-quality of DL channel that is related to number of repetitions,  0107-0108, 0117-0118, see.-UL grant Mg3 with Modulation and Coding Scheme, since the UE uses UL grant, it is implicitly demodulation/decoding, section 0061, line 1-7). 
 	
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 2, 4-7 ,9, 11-14, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over TIRRONEN et al (US 2017/0273113 A1) in view of Li et al (US 2015/0016312 A1, IDS).
		Regarding claims 2, 9, 16, TIRRONEN ‘113 discloses the method, wherein the sending, by the terminal device, downlink channel quality indication information to the network device (section 0021-0026, 0068, the downlink channel quality is include in Message 3 based on UL grant/selected PRACH/RACH resources), comprises: sending, by the terminal device, the downlink channel quality indication information to the network device based on configuration information (section 0021-0026, 0068, 0006-0014, see, configuration that is part of the UL grant in the Message 3, the quality for DL channel is related) , wherein the configuration information is carried in a system message (fig. 5, system RAR message, section 0060). 	
		TIRRONEN ‘113 discloses all the claim limitations but fails to explicitly teach: where the configuration information is carried in a system message.

		However, Li et al (US 2015/0016312 A1) from a similar field of endeavor (see, coverage enhancement using RACH procedure in which the UE is notified of the a number of resource sets for transmission of RACH preamble, section 0005-0006) discloses: where the configuration information is carried in a system message (see, channel measurement such as RSRP, the configuration is indicated by system information/the RA preamble is informed in a system information blob, claims 12, section 0208).



	TIRRONEN ‘113 discloses determining, by the terminal device, a current coverage level from at least two coverage levels (see, first  and second coverage enhancement levels calculated by the UE based on the qualities of DL channels, the coverage levels are related to a number of repeated transmissions, section 0008, 0016, 0068, 0075) but fails to explicitly teach: Regarding claims 4, 11, 18,  wherein each of the at least two coverage levels corresponds to a power ramp  step;  and wherein the sending, by the terminal device to the network device,  the random access preamble, comprises: sending the random access preamble in a power ramping manner based on a current power ramp step corresponding to the current coverage level. 
 
	Regarding claims 5, 12, 19, the method according to claim 4, wherein the sending the random access preamble in the power ramping manner based on the current power ramp step corresponding to the current coverage level, comprises: when failing in sending the preamble, increasing, by the terminal device, transmit power of the preamble by the current power ramp step, to obtain new transmit power; and resending, by the terminal device, the preamble by using the new transmit power. 
 
Regarding claims 6, 13, 20, the method according to claim 4, wherein the method further comprises: when a quantity of times of sending the preamble by the terminal device at the current coverage level is greater than a first threshold, sending, by the terminal device, the preamble to the network device at a next coverage level of the current coverage level, wherein the first threshold is less than a maximum quantity of times of transmitting a preamble at the current coverage level. 
 
	Regarding claims 7, 14, the method according to claim 6, wherein the sending, by the terminal device, the preamble to the network device at the next coverage level of the 
current coverage level comprises: sending, by the terminal device, the preamble in a power ramping manner by using a quantity of repetition times corresponding to the next coverage level and the current power ramp step corresponding to the current coverage level. 

	However, Li et al (US 2015/0016312 A1) from a similar field of endeavor (see, coverage enhancement using RACH procedure in which the UE is notified of the a number of resource sets  for transmission of RACH preamble, section 0005-0006, 0123-0124, 0129, fig. 2, UE apparatus which comprises main processor coupled to a memory 260, the processing circuitry executes program, section 0054-0061) discloses: Regarding claims 4, 11, 18,  wherein each of the at least two coverage levels corresponds to a power ramp  step (see, coverage levels in relation to power ramping step, section 0123-0124);  and wherein the sending, by the terminal device to the network device,  the random access preamble (see, RACH preamble with power ramping, section 0123-0125), comprises: sending the random access preamble in a power ramping manner based on a current power ramp step corresponding to the current coverage level (see, the UE transmits the RACH preamble based on power ramping step, section 0123-0124, 0129). 
 


	Regarding claims 5, 12, 19, the method, wherein the sending the random access preamble in the power ramping manner based on the current power ramp step corresponding to the current coverage level, comprises: when failing in sending the preamble, increasing, by the terminal device, transmit power of the preamble by the current power ramp step, to obtain new transmit power (see, the UE increasing the RACH preamble power when failing to receive to RAR, section 0129, noted: the RAR is receive in response to the transmission of RACH preamble, section 0204, line 1-10);  and resending, by the terminal device, the preamble by using the new transmit power (see, the UE retransmits the RACH preamble at a higher power when the UE fails to receive a RAR within a time window, section 0124).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for coverage enhancement for RACH process where the UE determines coverage enhancement  levels (CEs) and applying power ramping based on the number of repetitions as taught by Li ‘312 into the method and apparatus for UL grants based on RACH access message of TIRRONEN ‘113.  The motivation would have been to provide coverage enhancement for RACH process (section 0004).

Regarding claims 6, 13, 20, the method according to claim 4, wherein the method further comprises: when a quantity of times of sending the preamble by the terminal device (see, the UE determines number of repetitions for the RA preamble, section 0117) at the 
current coverage level is greater than a first threshold (see, number of repetitions for RACH preamble associated with Message 3 in relation to coverage enhancement levels, section 0243, the number of repetitions being larger than the firs number of repetitions, the first number being as the smaller, claims 1, 3, 0120, the Path loss being greater than PL Threshold which is related to repetitions, 0122-0124), sending, by the terminal device, the preamble to the network device at a next coverage level of the current coverage level (see, the UE sending the RA preamble at the higher CE level, section 0117, section 0120-0124), wherein the first threshold is less than a maximum quantity of times of transmitting a preamble at the current coverage level (see, the power loss is less than PLth/Pmax, the UE transmits the RA preamble with the initial power, the power is related to number repetitions, 0120-0125). 
 	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for coverage enhancement for RACH process where the UE determines coverage enhancement  levels (CEs) and applying power ramping based on the number of repetitions as taught by Li ‘312 into the method and apparatus for UL grants based on RACH access message of TIRRONEN ‘113.  The motivation would have been to provide coverage enhancement for RACH process (section 0004).

	Regarding claims 7, 14, the method according to claim 6, wherein the sending, by the terminal device, the preamble to the network device at the next coverage level of the 
current coverage level (see, the UE sending the RA preamble at the higher CE level, section 0117, section 0120-0124), comprises: sending, by the terminal device, the preamble see, power ramping in relation to RA preamble associated with second CE level/higher CE level, and number of repetitions, section 0120-0125, Table 1A-Table 2-show the relation between the number of repetitions associated with power ramping and coverage enhancement levels, section 0131-0315) and the current power ramp step corresponding to the current coverage level (see, the UE transmits the RA preamble with the initial transmission power, section 0120-0125, 0128).

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for coverage enhancement for RACH process where the UE determines coverage enhancement  levels (CEs) and applying power ramping based on the number of repetitions as taught by Li ‘312 into the method and apparatus for UL grants based on RACH access message of TIRRONEN ‘113.  The motivation would have been to provide coverage enhancement for RACH process (section 0004).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

PHUYAL et al (US 2018/0324854 A1) discloses transmission of UL small data for machine-type-communication based on an UL grant received in message 3 (section 0090, 0095-0098) and selects NPRAN resources in relation to coverage enhancement level (section 0095-0098, 0112, 0115, 0127, 0130, 0135, 0142, 0145, 0158, 0161, 186-0187).

Lee et al (US 2016/0192376 A1) discloses determine of level coverage enhancement for attempting PRACH preamble and applying the ramp PRACH power for repetitions (Section 0343-0344, 0346-0349).

AIBA et al (US 2018/0368188 A1) discloses power ramping using RACH process, transmitting in the uplink using UL grant based on RAR response (section 0135-0138, 0190, 0191).
Vajapeyam et al (US 2016/0295609 A1) discloses selection of coverage enhancement level based on a PRACH configuration (Section 0005-0012), wherein the coverage level is related RSSP thresholds, PRACH power (section 0010, 0012, 0017, 0052-0053, 0061) and transmitting of RACH message based on the selected CE level (section  0119, 0125, 0130-0139).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473